    Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 1 of 10 PageID #: 1250




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

AMCO INSURANCE COMPANY, and                                    )
DEPOSITORS INSURANCE COMPANY,                                  )
                                                               )
                  Plaintiff,                                   )        Case No.: 4:19-cv-02202-SRC
                                                               )
v.                                                             )
                                                               )
COLUMBIA MAINTENANCE COMPANY,                                  )
et al.,                                                        )
                                                               )
                  Defendants.                                  )


       DEFENDANTS’ STATEMENT OF UNCONTROVERTED MATERIAL FACTS

         Comes now Defendants Harold Barnett and Charles Taylor, by and through their attorney of

record, and for their Statement of Uncontroverted Material Facts in favor of their Motion for

Summary Judgment1 as to Coverage, state as follows:

         1.       Harold Barnett filed his petition for violations of Missouri laws under the Missouri

Human Rights Act against Columbia Maintenance and William Hausman in St. Louis County Circuit

Court in the State of Missouri. Exhibit A2, Barnett Petition.

         2.       Charles Taylor filed his petition for violations of Missouri laws under the Missouri

Human Rights Act against Columbia Maintenance, MK Maintenance LLC and William Hausman in

St. Louis County Circuit Court in the State of Missouri. Exhibit B, Taylor Petition.



1
  Defendants file this cross Motion for Summary Judgment on coverage issues only and the accompanying Statement of
Uncontroverted Material Facts out of an abundance of caution since such motions are due under this Court’s scheduling
order and the fact that this Court has not yet ruled on Defendants’ Motion to Dismiss. Defendants are not intending, by
this action, to waive in any way our pending Motion to Dismissal or to Stay this action by doing so. Should this Court
immediately grant Defendants’ Motion to Dismiss, this briefing can be utilized in the underlying garnishment action in
state court.
2
  Note: Out of ease of reference, defendants are using the same exhibit references in this Statement of Material Facts as
to the exhibits submitted with Defendants' Response to Plaintiffs’ Statement of Material Facts filed in response to
Plaintiffs’ Motion for Summary Judgment.

                                                           2
 Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 2 of 10 PageID #: 1251



       3.      Columbia Maintenance, MK Maintenance LLC and William Hausman were

represented by James Wyrsch due to the fact the insurance companies, Depositors and AMCO,

refused to represent their insureds. See, Defendants’ Exhibit H, Wyrsch Affidavit; Exhibit E, 2/27/19

Wyrsch Letter; Exhibits I and J, 4/19/19 Insurance Denial Letters; and Exhibit G, Plaintiffs’

Stipulation as to Foundation.

       4.      The insurers were notified on 2/27/19 of the pending litigation by Mr. Wyrsch who

requested coverage and defense of the claims. See, Exhibit E, 2/27/19 Wyrsch Letter and Exhibit T,

Insurers’ Answers to Interrogatories, No. 1.

       5.      The first attempt to articulate any reason for denying coverage from the insurance

companies came in the form of the April 19, 2019 letter from Chad Christiansen denying coverage

in a way that made “no sense,” even to Defendants’ Columbia, MK and Hausman’s lawyer. See,

Exhibits Exhibits I and J, 4/19/19 Insurance Denial Letters; Exhibit E, 2/27/19 Wyrsch Letter

requesting defense; Exhibit M, Wyrsch 2/28/19 email re coverage duty and presentation of reasons;

Exhibit N, 3/28/19 email and letter from Wyrsch to ins co’s attaching letter re coverage explanation;

Exhibit O, 5/23/19 letter from Wyrsch to ins co’s stating the denial “makes no sense” paragraph 3,

line 4; Exhibit T, Insurers’ Answers to Interrogatories, No. 2.

       6.      Defendants Columbia, MK and Hausman had purchased and were insured under two

policies of insurance which were in effect on the dates applicable in the petitions filed by Barnett

and Taylor claiming acts which are the subject of the underlying suit:

               •   Depositors Insurance Company (“Depositors”) issued a Commercial General

                   Liability policy of insurance to named insureds Columbia Maintenance Company

                   and MK Maintenance, Policy Number ACP GLDO 3006478056 (the “Depositors

                   CGL Policy”), with effective dates of January 19, 2014 to January 19, 2015, and




                                                  3
 Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 3 of 10 PageID #: 1252



               •   AMCO issued a Commercial Umbrella Liability Insurance policy to named

                   insureds Columbia Maintenance Company and MK Maintenance, Policy Number

                   ACP CAA 3006478056, with effective dates of 1/19/14 to 1/19/15 (the “AMCO

                   Umbrella Policy”).

See, Exhibits A and B, Barnett and Taylor Petitions; Exhibits L, Depositors’ Insurance Policy and

Exhibit R, AMCO’s Insurance Policy; Exhibit P Def Columbia and Hausman responses to Requests

for Admission Barnett, paragraphs 8 and 11; Exhibit Q Def Columbia, MK and Hausman responses

to Requests for Admission Taylor, paragraphs 8 and 11; Exhibit T, Insurers’ Answers to

Interrogatories, No.4.

       7.      AMCO’s Umbrella Liability Insurance Policy, Policy Number ACP CAA

3006478056, provided in pertinent part:

            The umbrella policy contains, in pertinent part, the following provisions:


                                              DECLARATIONS
            ***
            ITEM 1
            Named Insured:     COLUMBIA MAINTENANCE COMPANY
                               MK MAINTENANCE
            ***
            Item 6
            Limits of Insurance       a)      $3,000,000 Each Occurrence
                                      ***
                                      c)      $3,000,000 Other Aggregate
            ***
            [DEP/AMCO 0691]




                             COMMERICAL UMBRELLA LIABILITY POLICY

       ***
       Throughout this policy the words “you” and your” refer to the Named Insured shown in
       the Declarations . . .



                                                  4
Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 4 of 10 PageID #: 1253



     Other words and phrases that appear in quotation marks are defined in this policy. These
     definitions are found in the Definitions section or the specific policy provision where they
     appear.

     INSURING AGREEMENTS
     ***
     B.    Coverage B – Umbrella Liability Insurance
                1.       Under Coverage B, we will pay on behalf of the “insured”
                         damages the “insured” becomes legally obligated to pay
                         by reason of liability imposed by law because of . . .
                         “personal and advertising injury” covered by this
                         insurance . . .
                         ***
                 5.      Coverage B will not apply to any loss, claim or “suit” for
                         which insurance is afforded under “underlying insurance”
                         or would have been afforded except for the exhaustion
                         of the limits of insurance of “underlying insurance.”

     [DEP/AMCO 0696]


     DEFINITIONS [DEP/AMCO 0706]
     ***
     C.    Applicable to Coverage B Only
           As used in this Coverage B:
           ***
           7.     “Insured” means:

                    a.     If you are designated in the Declarations as:
                           ***
                           3) A limited liability company, any member, but only with respect to
                           the conduct of your business. Your managers are “insureds” but only
                           with respect to their duties as your managers.
                           4) An organization other than a partnership, joint venture or
                           limited liability company, your “executive officers” . . .
           ***
     [DEP/AMCO 0709]
           9.    “Personal and advertising injury” means injury, including consequential
                 “bodily injury”, arising out of one or more of the following offenses
                 committed in the course of your business:
                 ***
                 f.     discrimination, unless insurance coverage therefore is prohibited by
                        law or statute.
           ***
     [DEP/AMCO 0710]

                                               5
 Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 5 of 10 PageID #: 1254



       EXCLUSIONS

       A.      Applicable to Coverage A and Coverage B
               ***
               8.     Employment-related Practices
                      “Injury or damage”, “bodily injury” or “personal and advertising injury” to:

                       a.     A person arising out of any:
                              1)     Refusal to employ that person;
                              2)     Termination of that person’s employment; or
                              3)     Employment related practices, policies, acts or omissions,
                                     such as coercion, demotion, evaluation, reassignment,
                                     discipline, defamation, harassment, humiliation,
                                     discrimination or malicious prosecution directed at that
                                     person; . . .
       [DEP/AMCO 0699]


See Exhibit R, AMCO Umbrella Policy.

       8.      Columbia Maintenance, MK Maintenance and William Hausman are “insureds”

under the policy. See Exhibit R, AMCO Umbrella Policy, DEP/AMCO 0709.

       9.      Barnett and Taylor both filed claims for discrimination against Columbia

Maintenance, and William Hausman, and Taylor additionally against MK Maintenance, with

discriminatory acts alleged within the policy period. See, Exhibits A and B, Petitions of Barnett and

Taylor; Exhibit R, AMCO policy DEP/AMCO 0691; Exhibit Q answer to request for admission 8

and 11; Exhibit P answer to request for admission 8 and 11; Exhibit T, Insurers’ Answers to

Interrogatories, No. 4.

       10.     Barnett and Taylor claimed injury as result of the discriminatory acts of Columbia

Maintenance, and William Hausman, and Taylor additionally against MK Maintenance. See, Exhibits

A and B, Petitions of Barnett and Taylor and Exhibits C and D, 1st Amended Petitions of Barnett and

Taylor; Exhibit Q answer to request for admission 13 and 20; Exhibit P answer to request for

admission 13 and 20.

       11.     The Barnett and Taylor claims fell within the insurance policy definition for “personal

                                                  6
 Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 6 of 10 PageID #: 1255



and advertising injury.” See, Exhibits A,B,C,D, Petitions of Barnett and Taylor; Exhibit R, AMCO

policy DEP/AMCO 0710; Exhibit Q answer to request for admission 20; Exhibit P answer to request

for admission 20.

       12.     The Barnett and Taylor original petitions and the 1st Amended Petitions are

substantially the same and the small differences did not change any coverage decisions. See, Exhibits

A,B,C,D Petitions; Exhibit S Plaintiffs’ Complaint, select pages paragraphs 17 and 37.

       13.     Plaintiffs’ Declaratory Judgment Action claims that an exclusion applies to take away

this coverage. See Plaintiffs’ Exhibit 8 to PSUMF, the Complaint.

       14.     The standards of the insurance industry and the written guidelines of insurers which

follow those standards require that if there is an ambiguity as to whether an insurance policy affords

coverage for a given loss that the policy should be interpreted in favor of coverage and coverage

should be accepted for the loss. See Exhibit K, Affidavit of Insurance Industry Expert Wayne Taff,

paragraph 9.

       15.     The standards of the insurance industry and the written guidelines of insurers which

follow those standards require that if an insurer denies coverage for a given loss, the denial of

coverage must be set forth in a letter to the insured, explaining in clear and unambiguous language

the specific policy provisions which defeat coverage, clearly and ambiguously explaining how under

the facts of the loss those provisions defeat coverage, explaining why the policy does not apply.

Those same standards require the insurer to prepare the denial in a manner which can be understood

by an ordinary layman and further require the insurer to take steps to make sure the insured

understands the grounds and bases for the denial of coverage. It is well understood in the industry

that a denial of coverage which fails to meet the standards will or may estop the insurer from denying

coverage on grounds not properly raised in the denial letter. See Exhibit K, Affidavit of Insurance

Industry Expert Wayne Taff, paragraph 10.


                                                  7
 Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 7 of 10 PageID #: 1256



       16.     The standards of the insurance industry and the written guidelines of insurers which

follow those standards require that insurers understand that once an insurer first denies coverage for

a given loss, having denied liability for a stated reason, an insurer may not later assert a different one

and once an insurer denies liability on a given ground, it may not thereafter defend on a different

ground. If an insurer denies liability upon a specified ground or defense, all other grounds or defenses

are waived. It is well understood in the industry that a denial of coverage which fails to meet the

standards will or may estop the insurer from later denying coverage on different grounds or grounds

not properly raised in the denial letter. See Exhibit K, Affidavit of Insurance Industry Expert Wayne

Taff, paragraph 11.

       17.     The insurance industry recognizes and understands that insurers which issue an

insurance policy in a given state are bound by the laws of that state regarding issues of insurance

coverage, denial of insurance coverage and the duty to defend and that they are required to conform

their conduct and actions to the laws of the state in which the policy was delivered. See Exhibit K,

Affidavit of Insurance Industry Expert Wayne Taff, paragraph 12.

       18.     Coverage B of the AMCO policy insures Columbia Maintenance, MK Maintenance

and its or their insured employees for damages they became obligated to pay by reason of “personal

and advertising injury. (DEP/AMCO 0706). The policy defines “personal and advertising injury”,

among other things, to include “f. discrimination, unless insurance coverage therefore is prohibited

by law or statute.” See Exhibit R, AMCO Umbrella Policy DEP/AMCO 706,710; Exhibit K, Affidavit

of Insurance Industry Expert Wayne Taff, paragraph 16.

       19.     Insurance companies, under known industry standards and guidelines are required to

look to FIND coverage, not to exclude it. See, Exhibit K, Affidavit of Insurance Industry Expert

Wayne Taff, paragraph 19.

       20.     The denial letters of 4/14/19 admitted that the discrimination claims asserted were, in


                                                    8
 Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 8 of 10 PageID #: 1257



fact, “personal and advertising injury” within the meaning of the policy, in stating “While Mr. Barnett

[Taylor] does claim a “personal advertising injury” as an employee of Columbia.” See, Exhibits I

and J, 4/19/19 Denial letter, pg 13 highlighted paragraph; Exhibit K, Affidavit of Insurance Industry

Expert Wayne Taff, paragraph 21.

        21.    Insurers initial denial letter made no sense to Mr. Wyrsch, Defendants’ attorney or to

a 43 year veteran of the of the insurance industry, an expert who has spent his life advising,

consulting, training, educating and representing insurance companies, handling coverage analyses

on hundreds of occasions for over 25 domestic and international insurers, Mr. Taff. See, Exhibit O,

Wyrsch Letter of May 23, 2019, 3rd paragraph, line 4; Exhibit K, Affidavit of Insurance Industry

Expert Wayne Taff, paragraphs 3, 4, 5,6,7,8 and 21.

        22.     Many of the documents involve differing and sometimes interchangeable names of

insurance companies, their legal relationship, as it pertains to this case, between and among AMCO

Insurance Company, Depositors Insurance Company, Nationwide Insurance and Allied Group and

Allied Holdings is as follows:

    •   Depositors Insurance Company issued the Commercial General Liability Policy to named
        insureds Columbia Maintenance Company and MK Maintenance which is at issue in this
        action.

    •    AMCO Insurance Company issued the Commercial Umbrella Liability Insurance Policy to
         named insureds Columbia Maintenance Company which is at issue in this action.

    •    AMCO Insurance Company and Depositors Insurance Company are each Iowa domiciled
         stock insurance companies which are wholly-owned by Allied Group, Inc.

    •    Allied Group, Inc. is an Iowa stock company that is wholly-owned by Allied Holdings
         (Delaware), Inc. a Delaware stock company.

    •    Allied Holdings (Delaware), Inc. is a Delaware stock company that is wholly-owned by
         Nationwide Mutual Insurance Company, an Ohio domiciled mutual insurance company.




                                                  9
 Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 9 of 10 PageID #: 1258




    •    As a mutual insurance company, Nationwide Mutual Insurance Company has no stock or
         shareholders, and is therefore the ultimate parent company of both AMCO Insurance
         Company and Depositors Insurance Company.

See, Exhibit T, Insurers’ Answers to Interrogatories, No. 3.

        23.     Defendants Columbia, MK and Hausman purchased a Commercial General Liability

insurance policy from Depositors Insurance Company (“Depositors”) and a Commercial Umbrella

Policy from AMCO Insurance Company (“AMCO”), which they believed, expected and understood

to provide them coverage for the claims such as those set forth in Plaintiff‘s Barnett and Taylor’s

Petition and First Amended Petition. See, Exhibit P answer to request for admission 22; Exhibit Q

answer to request for admission 22.

        24.     When Defendant William Hausman purchased policies of insurance referenced in

paragraph 23 above, he believed and expected that those policies of insurance would provide him

and his businesses with coverage against claims of discrimination, such as those set forth in

Plaintiff‘s Barnett and Taylor’s Petition and Plaintiff’s First Amended Petition. See, Exhibit P

answer to request for admission 23; Exhibit Q answer to request for admission 23.

        25.     Defendants Columbia, MK and Hausman faithfully paid all premiums charged by

Depositors and AMCO regarding the policies of insurance referenced in paragraph 23 above for the

time periods at issue in Plaintiff‘s Barnett and Taylor’s Petition and Plaintiff’s First Amended

Petition. See, Exhibit P answer to request for admission 24; Exhibit Q answer to request for

admission 24.

        26.     The alleged discriminatory conduct referenced in Plaintiff’s First Amended Petition,

and as alleged therein, represented a continuous or repeated exposure to substantially the same

general harmful conditions. See, Exhibit P answer to request for admission 25; Exhibit Q answer to

request for admission 25.


                                                 10
Case: 4:19-cv-02202-SRC Doc. #: 63 Filed: 10/15/20 Page: 10 of 10 PageID #: 1259



       27.      Defendants Columbia, MK and Hausman have fully complied with all conditions

precedent to obtaining coverage under the Depositors and AMCO policies of insurance referenced

in paragraph 23 above. See, Exhibit P answer to request for admission 26; Exhibit Q answer to

request for admission 26.

       28.      The insurers were aware that as a result of Depositors and AMCO’s denial of

coverage, Defendants Columbia, MK and Hausman have suffered hardship to the business and Mr.

Hausman’s livelihood, severe financial strain and great risk of personal liability. Mr. Hausman is

over 81 years old. See, Exhs E, N and O, emails and letters of James Wyrsch to the insurance

companies.

Dated: October 15, 2020                               The Law Offices of Gretchen Myers, P.C.
                                                      /s/ Gretchen Myers
                                                      Gretchen Myers, #32219 (MO)
                                                      222 S. Central Ave., Suite 675
                                                      St. Louis, Missouri 63105
                                                      Telephone: (314)621-5454
                                                      Facsimile: (314)621-2868
                                                      gmyers@gmyerslaw.com
                                                      Attorney for Defendants
                                                      Harold Barnett and Charles Taylor


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was electronically filed and
served via the Court’s electronic filing system this, the 15th day of October, 2020 to:

 James Wyrsch, # 53197                           Russell F. Watters, #25758
 911 Washington Avenue, Suite 211                John D. Cooney, #61080
 St. Louis, MO 63101                             Brown & James, P.C.
 314-288-0777                                    800 Market Street, Suite 1100
 james.wyrsch@kwlawstl.com                       St. Louis, MO 63101
 Attorneys for Defendants                        (314) 421-3400
 Columbia Maintenance Co.,                       rwatters@bjpc.com
 MK Maintenance LLC, and                         jcooney@bjpc.com
 William Hausman                                 Attorneys for AMCO and Depositors




                                                 11
